Exhibit 10.4 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is made and entered into as of October 21, 2016, by and between Digital Power Corporation (the “Company”) , a California corporation, with offices at 49430 Lakeview Boulevard, Fremont, CA 94538 , and [●] with an address at [●] (the “ Purchaser ”). NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and the Purchaser agree as follows: 1.
